DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a 2nd non-final rejection on the merit. Prosecution is being reopen due to a review of the application that new grounds of rejection is required for this application. A new ground of rejection is set forth below.
Claims 22-24, 26-31, 33-38, and 40-41 are pending in this office action. 

Response to Amendment
This Office Action is in response to applicant’s communication filed on June 3rd, 2022. The applicant’s remark and amendments to the claims were considered with the results that follow.
In response to the last Office Action, claims 22-23, 27, 29-30, 33, 36-37 and 40 have been amended. Claims 25, 32, and 39 have been canceled. As a result, claims 22-24, 26-31, 33-38, and 40-41 are pending in this application.

Response to Arguments
Applicant’s arguments with respect to claims 22, 29, and 36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 29, 36, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2007/0294274 issued to Yoshiki Kano (hereinafter as “Kano”) in view of J.P Patent Application 6331976 issued to Eguchi et al.  (hereinafter as “Eguchi”).

	Regarding claim 22, Kano teaches a method, comprising: performing, at one or more computing devices: storing a data object at a network-accessible service (Kano: [0075]; A logical device (LDEV) provides a logical storage area associated with a logical unit (LU), capable of storing data received from the host and furnishing the stored data to the host in response to received input/output operations. [0162]; At step 156, the host discoveries the new volumes associated with a virtual LU on the storage area network using a SCSI inquiry command);

determining that data protection is to be enabled for the data object to provide for a restore of the data object (Kano: [0084]-[0085]; The table includes the target LDEV number column 61. The value in the column 62 of the table 60 specifies whether the After JNL CDP mode is enabled. If the protection mode is enabled, the related CDP volume information 64 is also stored in the table 60. The After JNL mechanism makes a history of all write operations received. [0118]; relationship among the target primary volumes, base volumes and journal volumes, using the CDP configuration table 60. [0142]-[0143]; During the restore procedure, the storage subsystem uses the contents of the marker read from the journal... to restore the state of the application at a specific point in time); and

 	in response to the determining that data protection is to be enabled for the data object (Kano: [0084]-[0086]]; The value in the column 62 of the table 60 specifies whether the After JNL CDP mode is enabled. If the protection mode is enabled, the related CDP volume information 64 is also stored in the table 60), initiating:(a) insertion, into a journal, of one or more records indicating respective writes directed to the data object (Kano: [0084]-[0086]; FIG. 7 provides an exemplary diagram of an embodiment of the After JNL mechanism. The After JNL mechanism makes a history of all write operations received. FIG. 7 includes a target Primary LDEV (Primary VOL) 32, a Base LDEV (Baseline VOL) 34 and a JNL LDEV (JNL volume) 33...a SCSI write command addressed to the target LDEV in the system shown in FIG. 7); and

 	(b) creation of one or more snapshots of the data object (Kano:[0085]; The Base volume 34 has a point in time copy of the data in the primary volume taken at the time when the journaling has started on the journal LDEV volume 33. The point in time copy of the data...after each journal operation); 

	Kano does not explicitly teach a particular record of the one or more records inserted into the journal indicating a particular write of the respective writes comprises both: one or more before-values for the data object modified by the particular write; and one or more after-values for the data object modified by the particular write, in the same particular record;

	However, Eguchi teaches a particular record of the one or more records inserted into the journal indicating a particular write of the respective writes comprises both: one or more before-values for the data object modified by the particular write (Eguchi: [0052]; The update log storage unit 230 stores an update log indicating a history of writing data to the data storage unit 240. In the update log, before the data is written in the data storage unit 240, a record indicating the contents of the writing (for example, a pointer to a record to be updated, a value before updating, a value after updating, etc.) is written); and 

one or more after-values for the data object modified by the particular write, in the same particular record (Eguchi: [0052]; The update log storage unit 230 stores an update log indicating a history of writing data to the data storage unit 240. In the update log, before the data is written in the data storage unit 240, a record indicating the contents of the writing (for example, a pointer to a record to be updated, a value before updating, a value after updating, etc.) is written);

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Kano (teaches determining that data protection is to be enabled for the data object, initiating insertion, into a journal, of one or more records indicating respective writes directed to the data object) with the teachings of Eguchi (teaches indicating a particular write of the respective writes comprises both: one or more before-values for the data object modified by the particular write; and one or more after-values modified by the particular write, in the same particular record). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in retrieving the data that may be lost in such provide better recovery
(Eguchi: [0052]). In addition, the references (Kano and Eguchi) teach features that are directed to analogous art and they are directed to the same field of endeavor as Kano and Eguchi are directed to restoring data and recovering based examining the metadata of the database.

	Regarding claim 29, Kano teaches store a data object at a network-accessible service (Kano: [0075]; A logical device (LDEV) provides a logical storage area associated with a logical unit (LU), capable of storing data received from the host and furnishing the stored data to the host in response to received input/output operations. [0162]; At step 156, the host discoveries the new volumes associated with a virtual LU on the storage area network using a SCSI inquiry command); 

determine that data protection is to be enabled for the data object to provide for a restore of the data object (Kano: [0084]-[0085]; The table includes the target LDEV number column 61. The value in the column 62 of the table 60 specifies whether the After JNL CDP mode is enabled. If the protection mode is enabled, the related CDP volume information 64 is also stored in the table 60. The After JNL mechanism makes a history of all write operations received. [0118]; relationship among the target primary volumes, base volumes and journal volumes, using the CDP configuration table 60. [0142]-[0143]; During the restore procedure, the storage subsystem uses the contents of the marker read from the journal... to restore the state of the application at a specific point in time); and

 in response to the determination that data protection is to be enabled for the data object (Kano: [0084]-[0086]]; The value in the column 62 of the table 60 specifies whether the After JNL CDP mode is enabled. If the protection mode is enabled, the related CDP volume information 64 is also stored in the table 60), initiate:(a) insertion, into a journal, of one or more records indicating respective writes directed to the data object (Kano: [0084]-[0086]; FIG. 7 provides an exemplary diagram of an embodiment of the After JNL mechanism. The After JNL mechanism makes a history of all write operations received. FIG. 7 includes a target Primary LDEV (Primary VOL) 32, a Base LDEV (Baseline VOL) 34 and a JNL LDEV (JNL volume) 33...a SCSI write command addressed to the target LDEV in the system shown in FIG. 7); and 

(b) creation of one or more snapshots of the data object (Kano:[0085]; The Base volume 34 has a point in time copy of the data in the primary volume taken at the time when the journaling has started on the journal LDEV volume 33. The point in time copy of the data...after each journal operation); 

	Kano does not explicitly teach a system, comprising: one or more computing devices; wherein the one or more computing devices include instructions that upon execution on or across one or more processors cause the one or more computing devices to: a particular record of the one or more records inserted into the journal indicating a particular write of the respective writes comprises both: one or more before-values for the data object modified by the particular write; and one or more after-values for the data object modified by the particular write, in the same particular record.

	However, Eguchi teaches a system, comprising: one or more computing devices; wherein the one or more computing devices include instructions that upon execution on or across one or more processors cause the one or more computing devices to (Eguchi: [0018]; The processor executes a start control program stored in a memory such as a RAM (Random Access Memory), for example. Note that a set of a plurality of processors (multiprocessor) may be referred to as a "processor"): 

a particular record of the one or more records inserted into the journal indicating a particular write of the respective writes comprises both: one or more before-values for the data object modified by the particular write (Eguchi: [0052]; The update log storage unit 230 stores an update log indicating a history of writing data to the data storage unit 240. In the update log, before the data is written in the data storage unit 240, a record indicating the contents of the writing (for example, a pointer to a record to be updated, a value before updating, a value after updating, etc.) is written); and 
one or more after-values for the data object modified by the particular write, in the same particular record (Eguchi: [0052]; The update log storage unit 230 stores an update log indicating a history of writing data to the data storage unit 240. In the update log, before the data is written in the data storage unit 240, a record indicating the contents of the writing (for example, a pointer to a record to be updated, a value before updating, a value after updating, etc.) is written).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Kano (teaches determining that data protection is to be enabled for the data object, initiating insertion, into a journal, of one or more records indicating respective writes directed to the data object) with the teachings of Eguchi (teaches indicating a particular write of the respective writes comprises both: one or more before-values for the data object modified by the particular write; and one or more after-values modified by the particular write, in the same particular record). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in retrieving the data that may be lost in such provide better recovery
(Eguchi: [0052]). In addition, the references (Kano and Eguchi) teach features that are directed to analogous art and they are directed to the same field of endeavor as Kano and Eguchi are directed to restoring data and recovering based examining the metadata of the database.

Regarding claim 36, Kano teaches store a data object at a network-accessible service (Kano: [0075]; A logical device (LDEV) provides a logical storage area associated with a logical unit (LU), capable of storing data received from the host and furnishing the stored data to the host in response to received input/output operations. [0162]; At step 156, the host discoveries the new volumes associated with a virtual LU on the storage area network using a SCSI inquiry command);

determine that data protection is to be enabled for the data object to provide for a restore of the data object (Kano: [0084]-[0085]; The table includes the target LDEV number column 61. The value in the column 62 of the table 60 specifies whether the After JNL CDP mode is enabled. If the protection mode is enabled, the related CDP volume information 64 is also stored in the table 60. The After JNL mechanism makes a history of all write operations received. [0118]; relationship among the target primary volumes, base volumes and journal volumes, using the CDP configuration table 60. [0142]-[0143]; During the restore procedure, the storage subsystem uses the contents of the marker read from the journal... to restore the state of the application at a specific point in time); and

 	in response to the determination that data protection is to be enabled for the data object (Kano: [0084]-[0086]]; The value in the column 62 of the table 60 specifies whether the After JNL CDP mode is enabled. If the protection mode is enabled, the related CDP volume information 64 is also stored in the table 60), initiate- (a) insertion, into a journal, of one or more records indicating respective writes directed to the data object (Kano: [0084]-[0086]; FIG. 7 provides an exemplary diagram of an embodiment of the After JNL mechanism. The After JNL mechanism makes a history of all write operations received. FIG. 7 includes a target Primary LDEV (Primary VOL) 32, a Base LDEV (Baseline VOL) 34 and a JNL LDEV (JNL volume) 33...a SCSI write command addressed to the target LDEV in the system shown in FIG. 7); and

 	(b) creation of one or more snapshots of the data object (Kano:[0085]; The Base volume 34 has a point in time copy of the data in the primary volume taken at the time when the journaling has started on the journal LDEV volume 33. The point in time copy of the data...after each journal operation); 

	Kano does not explicitly teach one or more non-transitory computer-accessible storage media storing program instructions that when executed on or across one or more processors cause one or more computer systems to: a particular record of the one or more records inserted into the journal indicating a particular write of the respective writes comprises both: one or more before-values for the data object modified by the particular write; and one or more after-values for the data object modified by the particular write, in the same particular record.

	However, Eguchi teaches one or more non-transitory computer-accessible storage media storing program instructions that when executed on or across one or more processors cause one or more computer systems to (Eguchi: [0018]; The processor executes a start control program stored in a memory such as a RAM (Random Access Memory), for example. [0039]; The medium reader 106 is a reading device that reads programs and data recorded on the recording medium 43. As the recording medium 43, for example, a magnetic disk such as a flexible disk (FD: Flexible Disk) or HDD, an optical disk such as a CD (Compact Disc) or a DVD (Digital Versatile Disc), a magnetooptical disk (MO: Magneto- A semiconductor memory or the like can be used. The medium reader 106 stores, for example, programs and data read from the recording medium 43 in the RAM 102 or the HDD 103): 

 	a particular record of the one or more records inserted into the journal indicating a particular write of the respective writes comprises both: one or more before-values for the data object modified by the particular write (Eguchi: [0052]; The update log storage unit 230 stores an update log indicating a history of writing data to the data storage unit 240. In the update log, before the data is written in the data storage unit 240, a record indicating the contents of the writing (for example, a pointer to a record to be updated, a value before updating, a value after updating, etc.) is written); and 

 	one or more after-values for the data object modified by the particular write, in the same particular record (Eguchi: [0052]; The update log storage unit 230 stores an update log indicating a history of writing data to the data storage unit 240. In the update log, before the data is written in the data storage unit 240, a record indicating the contents of the writing (for example, a pointer to a record to be updated, a value before updating, a value after updating, etc.) is written).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Kano (teaches determining that data protection is to be enabled for the data object, initiating insertion, into a journal, of one or more records indicating respective writes directed to the data object) with the teachings of Eguchi (teaches indicating a particular write of the respective writes comprises both: one or more before-values for the data object modified by the particular write; and one or more after-values modified by the particular write, in the same particular record). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in retrieving the data that may be lost in such provide better recovery
(Eguchi: [0052]). In addition, the references (Kano and Eguchi) teach features that are directed to analogous art and they are directed to the same field of endeavor as Kano and Eguchi are directed to restoring data and recovering based examining the metadata of the database.

Regarding claim 41, the modification of Kano and Eguchi teaches claimed invention substantially as claimed, and Kano further teaches storing further program instructions that when executed on or across one or more processors cause one or more computer systems to: in response to the determining that data protection for the data object is to be enabled, verify that the data object has been configured for automated snapshot generation (Kano:[0211]; At step 208, the consistency manager requests the journal manager to search the footer records on the slave journal volume for the attribute, in order to verify whether there is the attribute marker on slave journal volume).

Claims 23-24, 30-31, 33, 37-38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2007/0294274 issued to Yoshiki Kano (hereinafter as “Kano”) in view of J.P Patent Application 6331976 issued to Eguchi et al.  (hereinafter as “Eguchi”) in further view of U.S Patent Application Publication 2009/0240743 issued to Kenji Yamagami (hereinafter as “Yamagami”).

Regarding claim 23, the modification of Kano and Eguchi teaches claimed invention substantially as claimed, however the modification of Kano and Eguchi does not specifically teach further teaches comprising performing, at the one or more computing devices: in response to determining that the data object is to be restored, restoring the data object using at least a portion of the journal and a snapshot of the one or more snapshots of the data object.

Yamagami teaches further teaches comprising performing, at the one or more computing devices: in response to determining that the data object is to be restored, restoring the data object using at least a portion of the journal and a snapshot of the one or more snapshots of the data object (Yamagami: [0134]; If a user later wishes to recover an inadvertently deleted file, the marker journals can be used to find a suitable recovery point. This journal entry identifies a point in time prior to the delete operation, and can then serve as the recovery point.  A suitable snapshot is obtained and updated with journal entries of type INTERNAL, up to the latest journal entry. At that point, the data state of the volume reflects the time just before the file was deleted, thus allowing for the deleted file to be restored).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Kano (teaches determining that data protection is to be enabled for the data object, initiating insertion, into a journal, of one or more records indicating respective writes directed to the data object) with the teachings of Eguchi (teaches indicating a particular write of the respective writes comprises both: one or more before-values for the data object modified by the particular write; and one or more after-values modified by the particular write, in the same particular record) to further include the teachings of Yamagami (teaches determining that the data object is to be restored and restoring the data object using at least a portion of the journal and a snapshot of the one or more snapshots of the data object). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in restoring the journal according only a portion of the journal and the associate snapshots for quicker recovery (Yamagami: [0076]). In addition, the references (Kano, Eguchi, and Yamagami) teach features that are directed to analogous art and they are directed to the same field of endeavor as Kano, Eguchi, and Yamagami are directed to restoring data and recovering based examining the metadata of the table.

Regarding claim 24, the modification of Kano and Eguchi teaches claimed invention substantially as claimed, however the modification of Kano and Eguchi does not specifically teach further comprising performing, at the one or more computing devices: inserting, into the journal, one or more time marker records; and restoring the data object, wherein the restoring comprises examining the one or more time marker records.

Yamagami teaches further comprising performing, at the one or more computing devices: inserting, into the journal, one or more time marker records (Yamagami: [0089]; Marker journals can be created and inserted among the journal entries to note actions performed on the data volume (production volume) 101 or events in general (e.g., system boot up). [0108]; The created marker journal entry is now inserted, in timewise sequence, into the list of journal entries); and 

restoring the data object, wherein the restoring comprises examining the one or more time marker records (Yamagami: [0076]; The snapshot closest in time to the target recovery time would be selected. [0111]; Retrieve one or more marker journal entries by specifying at least one or more of the following retrieval criteria: 1. time—This can be a range of times, or a single time value...specify whether prior-in-time marker journals are obtained, or subsequent-in-time marker journals are obtained; e.g., a “+” sign and a “−” sign can be used).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Kano (teaches determining that data protection is to be enabled for the data object, initiating insertion, into a journal, of one or more records indicating respective writes directed to the data object) with the teachings of Eguchi (teaches indicating a particular write of the respective writes comprises both: one or more before-values for the data object modified by the particular write; and one or more after-values modified by the particular write, in the same particular record) to further include the teachings of Yamagami (teaches inserting into the journal one or more time marker records and restoring the data object). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in restoring the journal according only a portion of the journal and the associate snapshots for quicker recovery (Yamagami: [0076]). In addition, the references (Kano, Eguchi, and Yamagami) teach features that are directed to analogous art and they are directed to the same field of endeavor as Kano, Eguchi, and Yamagami are directed to restoring data and recovering based examining the metadata of the table.

Regarding claim 30, the modification of Kano and Eguchi teaches claimed invention substantially as claimed, however the modification of Kano and Eguchi does not specifically teach the one or more computing devices include further instructions that upon execution on or across the one or more processors further cause the one or more computing devices to: in response to determining that the data object is to be restored, restore the data object using at least a portion of the journal and a snapshot of the one or more snapshots of the data object.

Yamagami teaches the one or more computing devices include further instructions that upon execution on or across the one or more processors further cause the one or more computing devices to: in response to determining that the data object is to be restored, restore the data object using at least a portion of the journal and a snapshot of the one or more snapshots of the data object (Yamagami: [0134]; If a user later wishes to recover an inadvertently deleted file, the marker journals can be used to find a suitable recovery point. This journal entry identifies a point in time prior to the delete operation, and can then serve as the recovery point.  A suitable snapshot is obtained and updated with journal entries of type INTERNAL, up to the latest journal entry. At that point, the data state of the volume reflects the time just before the file was deleted, thus allowing for the deleted file to be restored).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Kano (teaches determining that data protection is to be enabled for the data object, initiating insertion, into a journal, of one or more records indicating respective writes directed to the data object) with the teachings of Eguchi (teaches indicating a particular write of the respective writes comprises both: one or more before-values for the data object modified by the particular write; and one or more after-values modified by the particular write, in the same particular record) to further include the teachings of Yamagami (teaches inserting into the journal one or more time marker records and restoring the data object). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in restoring the journal according only a portion of the journal and the associate snapshots for quicker recovery (Yamagami: [0076]). In addition, the references (Kano, Eguchi, and Yamagami) teach features that are directed to analogous art and they are directed to the same field of endeavor as Kano, Eguchi, and Yamagami are directed to restoring data and recovering based examining the metadata of the table.
Regarding claim 31, the modification of Kano and Eguchi teaches claimed invention substantially as claimed, however the modification of Kano and Eguchi does not specifically teach the one or more computing devices include further instructions that upon execution on or across the one or more processors further cause the one or more computing devices to: insert, into the journal, one or more time marker records; and examine the one or more time marker records to restore the data object.

Yamagami teaches the one or more computing devices include further instructions that upon execution on or across the one or more processors further cause the one or more computing devices to: insert, into the journal, one or more time marker records (Yamagami: [0089]; Marker journals can be created and inserted among the journal entries to note actions performed on the data volume (production volume) 101 or events in general (e.g., system boot up). [0108]; The created marker journal entry is now inserted, in timewise sequence, into the list of journal entries); and

examine the one or more time marker records to restore the data object (Yamagami: [0076]; The snapshot closest in time to the target recovery time would be selected. [0111]; Retrieve one or more marker journal entries by specifying at least one or more of the following retrieval criteria: 1. time—This can be a range of times, or a single time value...specify whether prior-in-time marker journals are obtained, or subsequent-in-time marker journals are obtained; e.g., a “+” sign and a “−” sign can be used).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Kano (teaches determining that data protection is to be enabled for the data object, initiating insertion, into a journal, of one or more records indicating respective writes directed to the data object) with the teachings of Eguchi (teaches indicating a particular write of the respective writes comprises both: one or more before-values for the data object modified by the particular write; and one or more after-values modified by the particular write, in the same particular record) to further include the teachings of Yamagami (teaches inserting into the journal one or more time marker records and restoring the data object). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in restoring the journal according only a portion of the journal and the associate snapshots for quicker recovery (Yamagami: [0076]). In addition, the references (Kano, Eguchi, and Yamagami) teach features that are directed to analogous art and they are directed to the same field of endeavor as Kano, Eguchi, and Yamagami are directed to restoring data and recovering based examining the metadata of the table.

	Regarding claim 33, the modification of Kano and Eguchi teaches claimed invention substantially as claimed, however the modification of Kano and Eguchi does not specifically teach the one or more computing devices include further instructions that upon execution on or across the one or more processors further cause the one or more computing devices to: in response to determining a restoration response time of the data object, initiate creation of at least one particular snapshot of the data object.

	Yamagami teaches the one or more computing devices include further instructions that upon execution on or across the one or more processors further cause the one or more computing devices to: in response to determining a restoration response time of the data object, initiate creation of at least one particular snapshot of the data object (Yamagami: [0076]; All journal entries subsequent to that snapshot can then be applied to reconstruct the data state at a given time. The journal entries made subsequent to the snapshot could then be applied to restore the desired data state. [0134]; If a user later wishes to recover an inadvertently deleted file, the marker journals can be used to find a suitable recovery point. For example, the user is likely to know roughly when he deleted a file. A GET MARKER command that specifies a time).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Kano (teaches determining that data protection is to be enabled for the data object, initiating insertion, into a journal, of one or more records indicating respective writes directed to the data object) with the teachings of Eguchi (teaches indicating a particular write of the respective writes comprises both: one or more before-values for the data object modified by the particular write; and one or more after-values modified by the particular write, in the same particular record) to further include the teachings of Yamagami (teaches inserting into the journal one or more time marker records and restoring the data object). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in restoring the journal according only a portion of the journal and the associate snapshots for quicker recovery (Yamagami: [0076]). In addition, the references (Kano, Eguchi, and Yamagami) teach features that are directed to analogous art and they are directed to the same field of endeavor as Kano, Eguchi, and Yamagami are directed to restoring data and recovering based examining the metadata of the table.

Regarding claim 37, the modification of Kano and Eguchi teaches claimed invention substantially as claimed, however the modification of Kano and Eguchi does not specifically teach storing further program instructions that when executed on or across one or more processors cause one or more computer systems to: in response to determining that the data object is to be restored, restore the data object using at least a portion of the journal and a snapshot of the one or more snapshots of the data object.

Yamagami teaches storing further program instructions that when executed on or across one or more processors cause one or more computer systems to: in response to determining that the data object is to be restored, restore the data object using at least a portion of the journal and a snapshot of the one or more snapshots of the data object (Yamagami: [0134]; If a user later wishes to recover an inadvertently deleted file, the marker journals can be used to find a suitable recovery point. This journal entry identifies a point in time prior to the delete operation, and can then serve as the recovery point.  A suitable snapshot is obtained and updated with journal entries of type INTERNAL, up to the latest journal entry. At that point, the data state of the volume reflects the time just before the file was deleted, thus allowing for the deleted file to be restored).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Kano (teaches determining that data protection is to be enabled for the data object, initiating insertion, into a journal, of one or more records indicating respective writes directed to the data object) with the teachings of Eguchi (teaches indicating a particular write of the respective writes comprises both: one or more before-values for the data object modified by the particular write; and one or more after-values modified by the particular write, in the same particular record) to further include the teachings of Yamagami (teaches inserting into the journal one or more time marker records and restoring the data object). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in restoring the journal according only a portion of the journal and the associate snapshots for quicker recovery (Yamagami: [0076]). In addition, the references (Kano, Eguchi, and Yamagami) teach features that are directed to analogous art and they are directed to the same field of endeavor as Kano, Eguchi, and Yamagami are directed to restoring data and recovering based examining the metadata of the table.

	Regarding claim 38, the modification of Kano and Eguchi teaches claimed invention substantially as claimed, however the modification of Kano and Eguchi does not specifically teach storing further program instructions that when executed on or across one or more processors cause one or more computer systems to: insert, into the journal, one or more time marker records; and examine the one or more time marker records to restore the data object.

	Yamagami teaches storing further program instructions that when executed on or across one or more processors cause one or more computer systems to: insert, into the journal, one or more time marker records (Yamagami: [0089]; Marker journals can be created and inserted among the journal entries to note actions performed on the data volume (production volume) 101 or events in general (e.g., system boot up). [0108]; The created marker journal entry is now inserted, in timewise sequence, into the list of journal entries); and 

examine the one or more time marker records to restore the data object (Yamagami: [0076]; The snapshot closest in time to the target recovery time would be selected. [0111]; Retrieve one or more marker journal entries by specifying at least one or more of the following retrieval criteria: 1. time—This can be a range of times, or a single time value...specify whether prior-in-time marker journals are obtained, or subsequent-in-time marker journals are obtained; e.g., a “+” sign and a “−” sign can be used).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Kano (teaches determining that data protection is to be enabled for the data object, initiating insertion, into a journal, of one or more records indicating respective writes directed to the data object) with the teachings of Eguchi (teaches indicating a particular write of the respective writes comprises both: one or more before-values for the data object modified by the particular write; and one or more after-values modified by the particular write, in the same particular record) to further include the teachings of Yamagami (teaches inserting into the journal one or more time marker records and restoring the data object). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in restoring the journal according only a portion of the journal and the associate snapshots for quicker recovery (Yamagami: [0076]). In addition, the references (Kano, Eguchi, and Yamagami) teach features that are directed to analogous art and they are directed to the same field of endeavor as Kano, Eguchi, and Yamagami are directed to restoring data and recovering based examining the metadata of the table.
	Regarding claim 40, the modification of Kano and Eguchi teaches claimed invention substantially as claimed, however the modification of Kano and Eguchi does not specifically teach storing further program instructions that when executed on or across one or more processors cause one or more computer systems to: in response to determining a restoration response time of the data object, initiate creation of at least one particular snapshot of the data object.

	Yamagami teaches storing further program instructions that when executed on or across one or more processors cause one or more computer systems to: in response to determining a restoration response time of the data object, initiate creation of at least one particular snapshot of the data object (Yamagami: [0076]; All journal entries subsequent to that snapshot can then be applied to reconstruct the data state at a given time. The journal entries made subsequent to the snapshot could then be applied to restore the desired data state. [0134]; If a user later wishes to recover an inadvertently deleted file, the marker journals can be used to find a suitable recovery point. For example, the user is likely to know roughly when he deleted a file. A GET MARKER command that specifies a time).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Kano (teaches determining that data protection is to be enabled for the data object, initiating insertion, into a journal, of one or more records indicating respective writes directed to the data object) with the teachings of Eguchi (teaches indicating a particular write of the respective writes comprises both: one or more before-values for the data object modified by the particular write; and one or more after-values modified by the particular write, in the same particular record) to further include the teachings of Yamagami (teaches inserting into the journal one or more time marker records and restoring the data object). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in restoring the journal according only a portion of the journal and the associate snapshots for quicker recovery (Yamagami: [0076]). In addition, the references (Kano, Eguchi, and Yamagami) teach features that are directed to analogous art and they are directed to the same field of endeavor as Kano, Eguchi, and Yamagami are directed to restoring data and recovering based examining the metadata of the table.

Claims 28, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2007/0294274 issued to Yoshiki Kano (hereinafter as “Kano”) in view of J.P Patent Application 6331976 issued to Eguchi et al.  (hereinafter as “Eguchi”) in further view of U.S Patent 8,712,970 issued to Sim-Tang et al. (hereinafter as “Sim-Tang”).

	Regarding claim 28, the modification of Kano and Eguchi teaches claimed invention substantially as claimed, however the modification of Kano and Eguchi does not explicitly teach further comprising performing, at the one or more computing devices: storing, in the journal, a timestamp based at least in part on a local clock time of a node of the network-accessible service at which at least a portion of the data object is stored.

	Sim-Tang teaches further comprising performing, at the one or more computing devices: storing, in the journal, a timestamp based at least in part on a local clock time of a node of the network-accessible service at which at least a portion of the data object is stored (Sim-Tang: Col 17, lines 3-5; It may provide time sequence as index to coordinate the journal activities across all its database instances to ensure recovery consistent across multiple databases.
Properties ofClsDBDataSourceDescriptions
ID
Its own GUID
Name
Name of the data source


DateTimeCreated
Timestamp when this data source container is create



Status
Active, archived


EventTags
List of entries with event and timestamp.


Col 17, lines 44-48; Alternatively, one can version some of the properties such as DB server name, DB model, DB version, DB checkpoint timeout, ProtectedDateTime, ArchivedDateTime, and Children so that these configuration changes are recorded in time); and 

restoring the data object, wherein said restoring comprises examining the timestamp (Sim-Tang: Col 25, lines 50-57; One preferred technique for storing a database server history is: In the DMS, note that an index can be represented by an object version, a marker, or transaction grouping. The purpose of generating an index for a database upon a snapshot or checkpoint is to preserve a consistent state of a database to be used for recovery. Col 27, lines 55-57; When the real-time event journal stream arrives at a DMS node, the event that is associated with the changed data and metadata is examined, at step 3304).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Kano (teaches determining that data protection is to be enabled for the data object, initiating insertion, into a journal, of one or more records indicating respective writes directed to the data object) with the teachings of Eguchi (teaches indicating a particular write of the respective writes comprises both: one or more before-values for the data object modified by the particular write; and one or more after-values modified by the particular write, in the same particular record) to further include the teachings of Sim-Tang (teaches storing, in the journal, a timestamp based at least in part on a local clock time of a node of the network-accessible service at which at least a portion of the data object is stored). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in recovering the data efficiently utilizing the local time of a computer to provide better recovery (Sim-Tang: Col 8, lines 63-67). In addition, the references (Kano, Eguchi, and Sim-Tang) teach features that are directed to analogous art and they are directed to the same field of endeavor as Kano, Eguchi, and Sim-Tang are directed to restoring data and recovering based examining the metadata of the table.

	Regarding claim 34, the modification of Kano and Eguchi teaches claimed invention substantially as claimed, however the modification of Kano and Eguchi does not explicitly teach the one or more computing devices include further instructions that upon execution on or across the one or more processors further cause the one or more computing devices to: in response to determining that data protection for the data object is to be disabled, terminating insertion, into the journal, of records indicating respective writes directed to the data object.

	Sim-Tang teaches the one or more computing devices include further instructions that upon execution on or across the one or more processors further cause the one or more computing devices to: in response to determining that data protection for the data object is to be disabled, terminating insertion, into the journal, of records indicating respective writes directed to the data object (Sim-Tang: Col 30, lines 24-29; When DMS host driver detects the database deletion event, it sends a TERMINATION event to the DMS. In step 3610, when database TERMINATION event is received, the last version of the database and all its binary and control files, all its journal groups and their log and record files are all closed).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Kano (teaches determining that data protection is to be enabled for the data object, initiating insertion, into a journal, of one or more records indicating respective writes directed to the data object) with the teachings of Eguchi (teaches indicating a particular write of the respective writes comprises both: one or more before-values for the data object modified by the particular write; and one or more after-values modified by the particular write, in the same particular record) to further include the teachings of Sim-Tang (teaches storing, in the journal, a timestamp based at least in part on a local clock time of a node of the network-accessible service at which at least a portion of the data object is stored). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in recovering the data efficiently utilizing the local time of a computer to provide better recovery (Sim-Tang: Col 8, lines 63-67). In addition, the references (Kano, Eguchi, and Sim-Tang) teach features that are directed to analogous art and they are directed to the same field of endeavor as Kano, Eguchi, and Sim-Tang are directed to restoring data and recovering based examining the metadata of the table.

	Regarding claim 35, the modification of Kano and Eguchi teaches claimed invention substantially as claimed, however the modification of Kano and Eguchi does not explicitly teach the one or more computing devices include further instructions that upon execution on or across the one or more processors further cause the one or more computing devices to: store, in the journal, a timestamp based at least in part on a local clock time of a node of the network-accessible service at which at least a portion of the data object is stored; and restore the data object, wherein said restoring comprises examining the timestamp.

	Sim-Tang teaches the one or more computing devices include further instructions that upon execution on or across the one or more processors further cause the one or more computing devices to: store, in the journal, a timestamp based at least in part on a local clock time of a node of the network-accessible service at which at least a portion of the data object is stored (Sim-Tang: Col 17, lines 3-5; It may provide time sequence as index to coordinate the journal activities across all its database instances to ensure recovery consistent across multiple databases.

Properties ofClsDBDataSourceDescriptions
ID
Its own GUID
Name
Name of the data source


DateTimeCreated
Timestamp when this data source container is create



Status
Active, archived


EventTags
List of entries with event and timestamp.


Col 17, lines 44-48; Alternatively, one can version some of the properties such as DB server name, DB model, DB version, DB checkpoint timeout, ProtectedDateTime, ArchivedDateTime, and Children so that these configuration changes are recorded in time3); and

restore the data object, wherein said restoring comprises examining the timestamp (Sim-Tang: Col 25, lines 50-57; One preferred technique for storing a database server history is: In the DMS, note that an index can be represented by an object version, a marker, or transaction grouping. The purpose of generating an index for a database upon a snapshot or checkpoint is to preserve a consistent state of a database to be used for recovery. Col 27, lines 55-57; When the real-time event journal stream arrives at a DMS node, the event that is associated with the changed data and metadata is examined, at step 3304).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Kano (teaches determining that data protection is to be enabled for the data object, initiating insertion, into a journal, of one or more records indicating respective writes directed to the data object) with the teachings of Eguchi (teaches indicating a particular write of the respective writes comprises both: one or more before-values for the data object modified by the particular write; and one or more after-values modified by the particular write, in the same particular record) to further include the teachings of Sim-Tang (teaches storing, in the journal, a timestamp based at least in part on a local clock time of a node of the network-accessible service at which at least a portion of the data object is stored). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in recovering the data efficiently utilizing the local time of a computer to provide better recovery (Sim-Tang: Col 8, lines 63-67). In addition, the references (Kano, Eguchi, and Sim-Tang) teach features that are directed to analogous art and they are directed to the same field of endeavor as Kano, Eguchi, and Sim-Tang are directed to restoring data and recovering based examining the metadata of the table.

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over  U.S Patent Application Publication 2007/0294274 issued to Yoshiki Kano (hereinafter as “Kano”) in view of J.P Patent Application 6331976 issued to Eguchi et al.  (hereinafter as “Eguchi”) in further view U.S Patent 8,572,091 issued to Sivasubramanian (hereinafter as "Sivasubramanian").

Regarding claim 26, the modification of Kano and Eguchi teaches claimed invention substantially as claimed, however the modification of Kano and Eguchi does not explicitly teach further comprising performing, at the one or more computing devices: in response to receiving a write request directed to the data object, (a) overwriting the data object at the network-accessible service, and  (b) inserting a record corresponding to the write request into the journal using a write-once protocol.
Sivasubramanian teaches in response to receiving a write request directed to the data object, (a) overwriting the data object at the network-accessible service (Sivasubramanian: Col 23, lines 19-27; For example, it may be used to insert an item in a table if it does not already exist in that table (according to the specified value of the primary key), or to replace an existing single item in a table if it has certain attribute values (e.g., a specified primary key). More specifically, in some embodiments this API may be used to completely replace all of the attributes of an existing item (except the primary key) with new attributes to create a “new” item. Col 23, lines 40-44; In some embodiments, the input parameters for a PutItem API may include a TableName (which may be a string comprising the name of the table in which to insert or replace an item), an Item parameter (which may map one or more attribute names to respective attribute values)), and 

(b) inserting a record corresponding to the write request into the journal using a write-once protocol (Sivasubramanian: Col 23, lines 35-39; In other words, a request made using a non-conditional form of the PutItem API may insert a specified new item in a table exactly once, even if it is called multiple times with the same input parameter values).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Kano (teaches determining that data protection is to be enabled for the data object, initiating insertion, into a journal, of one or more records indicating respective writes directed to the data object) with the teachings of Eguchi (teaches indicating a particular write of the respective writes comprises both: one or more before-values for the data object modified by the particular write; and one or more after-values modified by the particular write, in the same particular record) to further include the teachings of Sivasubramanian (teaches performing, at the one or more computing devices: in response to receiving a write request directed to the data object, (a) overwriting the data object at the network-accessible service, and  (b) inserting a record corresponding to the write request into the journal using a write-once protocol). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in better performance in such that the database are recoverable and that the consistent state are written out (See Sivasubramanian: Col 56, lines 28-33). In addition, the references (Kano, Eguchi, and Sivasubramanian) teach features that are directed to analogous art and they are directed to the same field of endeavor as Kano, Eguchi and Sivasubramanian are directed to restoring data and recovering based examining the metadata of the table.

Regarding claim 27, the modification of Kano and Eguchi teaches claimed invention substantially as claimed, however the modification of Kano and Eguchi does not explicitly teach further comprising performing, at the one or more computing devices: in response to determining a change in size of the journal, initiating a creation of a particular snapshot of the data object; and utilizing the particular snapshot and at least a portion of the journal to restore the data object.
	Sivasubramanian teaches further comprising performing, at the one or more computing devices: in response to determining a change in size of the journal, initiating a creation of a particular snapshot of the data object (Sivasubramanian: Col 14, lines 9-16;	For example, in some embodiments, the system may be configured to monitor the state of the system hardware, any changes in service request throughput, any table size increases (or decreases), and/or any changes in the frequency or targets of incoming service requests, and to automatically (e.g., programmatically) scale, re-configure and/or repartition the table as needed or in response to an explicit service request received from a storage service client); and

 	utilizing the particular snapshot and at least a portion of the journal to restore the data object (Sivasubramanian: Col 57, lines 31-36; when a service request to modify the replica data is received, it may be logged in the recovery log before being applied to the replica. In the case of a node failure or system crash, the changes logged in the recovery log may be reapplied to a previous snapshot or checkpoint of the replica data to recover the contents of the replica).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Kano (teaches determining that data protection is to be enabled for the data object, initiating insertion, into a journal, of one or more records indicating respective writes directed to the data object) with the teachings of Eguchi (teaches indicating a particular write of the respective writes comprises both: one or more before-values for the data object modified by the particular write; and one or more after-values modified by the particular write, in the same particular record) to further include the teachings of Sivasubramanian (teaches performing, at the one or more computing devices: in response to receiving a write request directed to the data object, (a) overwriting the data object at the network-accessible service, and  (b) inserting a record corresponding to the write request into the journal using a write-once protocol). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in better performance in such that the database are recoverable and that the consistent state are written out (See Sivasubramanian: Col 56, lines 28-33). In addition, the references (Kano, Eguchi, and Sivasubramanian) teach features that are directed to analogous art and they are directed to the same field of endeavor as Kano, Eguchi and Sivasubramanian are directed to restoring data and recovering based examining the metadata of the table.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S Patent 8,554,734 issued to Chatterjee et al. (hereinafter as “Chatterjee”) teaches providing block-level continuous data protection and includes previous data to be backed up and recorded in a journal or log and includes snapshot creation and providing rollback instantly. 
U.S Patent 8,271,447 issued to Natanzon et al. (hereinafter as “Natanzon”) teaches providing data protection to data in a first volume at a first data protection appliance by storing a copy of the data in a second volume using a second data protection.
U.S Patent Application Publication 2011/0083098 issued to Cisler et al. (hereinafter as “Cisler”) teaches providing a user interface to recover data from earlier versions of the data by utilizing a history view to recover data.

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590. The examiner can normally be reached M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
9/9/2022
/ANDREW N HO/Examiner
Art Unit 2162                                                                                                                                                                                                        

/Hares Jami/Primary Examiner, Art Unit 2162